Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Final Office Action mailed November 30th, 2020. Applicant’s amendments to claims 12-20, as described on pages 6-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “each of the interference traffic lines are based on road information and are each a route along which another vehicle can move...” as supported by the specification paragraphs [0018-0020]. However, as the change the scope of the claim, new rejections have been changed the scope of the previously rejected claims, new art rejections for claims 12-20 have been added below.  

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US Pre-Granted Publication No. US 2016/0161271 A1 hereinafter “Okumura”) further in view of Ota et al. (US Pre-Granted Publication No. US 2014/0046581 A1 hereinafter “Ota”). 

	Regarding claim 12 Okumura discloses:

	A driving assistance method comprising: extracting, by a processor of a subject vehicle, interference traffic lines interfering with a planned travel route of the subject vehicle, (Okumura [0004] wherein the vehicle determines the path of neighboring vehicles and a priority level to determine if the paths cross) … selecting, by the processor of the subject vehicle, an interference traffic line necessary for determining a driving action of the subject vehicle from among the extracted interference traffic lines on a basis of at least one of a road shape, a traffic rule, or a traffic situation; (Okumura [0016] [0043] wherein the autonomous vehicle determines it’s path and priority of their path based on the road shape, intersection rules, or the position of the neighboring vehicle i.e. a road shape, traffic rule, or traffic situation) determining, by the processor of the subject vehicle, the driving action of the subject vehicle to respond to the another vehicle moving along the selected interference traffic line; (Okumura [0024] wherein the autonomous vehicle determines the movement of the neighboring vehicle and waits for them to pass before continuing) … and controlling, in a completely automated manner or in a form of assisting with the driving operation of a driver, at least one of a drive device or a steering device of the subject vehicle based on the determined driving action. (Okumura [0020] wherein the autonomous vehicle is able to control the braking, propulsion, steering, etc. of the vehicle during operation).

	Okumura does not appear to disclose:

	each of the interference traffic lines are based on road information and are each a route along which another vehicle can move; or when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state, switching the selected interference traffic line to unselected one by reducing a length of the selected interference traffic line;

	However, in the same field of endeavor of vehicle controls Ota discloses:

	“each of the interference traffic lines are based on road information and are each a route along which another vehicle can move;” (Ota [0039, 0041] wherein the navigation determines routes based on intersection information, traffic lanes, stop lines, and traffic light positions i.e. road information) and “when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state, (Ota fig. 10 [0108-0113] wherein the traffic signal is in a state of flux with many vehicles and if the additional vehicle in front will not pass the light in time, the host vehicle will additionally determine a new speed to stop at the traffic light as well i.e. the interference line is reduced) switching the selected interference traffic line to unselected one by reducing a length of the selected interference traffic line;” (Ota [0108-0113] when it is determined the vehicles cannot pass, the host vehicle slows to stop i.e. the interference line is reduced) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the interference lines based on road information and passable conditions of Ota because one of ordinary skill would have been motivated to make this modification in order to accurately determine the route information and identify appropriate operation of the vehicle at various intersections, stops, and lights (Ota [0039-0041]) and determine a more efficient way to plan energy usage of the vehicle based on predicted stopping or passing conditions determined by the vehicle (Ota [0108-0113]).

	Regarding claim 15 Okumura in view of Ota discloses all of the limitations of claim 12 and further discloses:

	The driving assistance method according to claim 12, wherein when a parallel traveling vehicle traveling parallel to the subject vehicle exists, another interference traffic line interfering with a traffic line of the parallel traveling vehicle exists, and the parallel traveling vehicle has a higher priority level under a traffic rule than that of the another vehicle moving along the interference traffic line, the another interference traffic line interfering with the traffic line of the parallel traveling vehicle is not selected.  (Okumura [0033-0035] wherein the cross vehicle has right away due to a traffic light, and is able to take either an interfering path or a non-interfering path i.e. the other vehicle has a higher priority level with the traffic rule, but the straight non interfering path can still be selected based on the information gathered on the other vehicle).

claim 16 Okumura in view of Ota discloses all of the limitations of claim 12 and further discloses:

	The driving assistance method according to claim 12, wherein an interference traffic line along which movement of the another vehicle is restricted under a traffic rule is not selected.{YB:01168878.DOCX }U.S. Patent Application Serial No. 16/071,695Page 4 of 8 (Okumura [0034] wherein due to the red light the autonomous vehicle is unable to go even if the neighboring vehicle turns, so an interference line is not able to be selected).

	Regarding claim 17 Okumura in view of Ota discloses all of the limitations of claim 16 and further discloses:

	The driving assistance method according to claim 16, wherein the traffic rule is a traffic restriction due to ONE WAY, FOLLOW THE DIRECTION, or a railroad crossing.  (Okumura fig. 3a [0027] wherein entering the roundabout is only allowed going to the right, i.e. one way directions).

	Regarding claim 18 Okumura discloses:

	A driving assistance apparatus comprising a processor of a subject vehicle, the processor configured to determine a driving action of the subject vehicle traveling along a planned travel route, (Okumura [0020] wherein the autonomous vehicle is able to control the braking, propulsion, steering, etc. of the vehicle during operation) the processor being configured to: extract interference traffic lines interfering with the planned travel route of the subject vehicle, … select an interference traffic line necessary for determining the driving action of the subject vehicle from among the extracted interference traffic lines on a basis of at least one of a road shape, a traffic rule, or a traffic situation; (Okumura [0016] [0043] wherein the autonomous vehicle determines it’s path and priority of their path based on the road shape, intersection rules, or the position of the neighboring vehicle i.e. a road shape, traffic rule, or traffic situation) determine the driving action of the subject vehicle to respond to the another vehicle moving along the selected interference traffic line; Okumura [0024] wherein the autonomous vehicle determines the movement of the neighboring vehicle and waits for them to pass before continuing) … and control, in a completely automated manner or in a form of assisting with the driving operation of a driver, at least one of a drive device or a steering device of the subject vehicle based on the determined driving action. (Okumura [0020] wherein the autonomous vehicle is able to control the braking, propulsion, steering, etc. of the vehicle during operation).

	Okumura does not appear to disclose:

	each of the interference traffic lines are based on road information and are each a route along which another vehicle can move; and when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state, switch the selected interference traffic line to unselected one by reducing a length of the selected interference traffic line

	However, in the same field of endeavor of vehicle controls Ota discloses:

	“each of the interference traffic lines are based on road information and are each a route along which another vehicle can move;” (Ota [0039, 0041] wherein the navigation determines routes based on intersection information, traffic lanes, stop lines, and traffic light positions i.e. road information) and “when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state, (Ota fig. 10 [0108-0113] wherein the traffic signal is in a state of flux with many vehicles and if the additional vehicle in front will not pass the light in time, the host vehicle will additionally determine a new speed to stop at the traffic light as well i.e. the interference line is reduced) switch the selected interference traffic line to unselected one by reducing a length of the selected interference traffic line;” (Ota [0108-0113] when it is determined the vehicles cannot pass, the host vehicle slows to stop i.e. the interference line is reduced) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the interference lines based on road information and passable conditions of Ota because one of ordinary skill would have been motivated to make this modification in order to accurately determine the route information and identify appropriate operation of the vehicle at various intersections, stops, and lights (Ota [0039-0041]) and determine a more efficient way to plan energy usage of the vehicle based on predicted stopping or passing conditions determined by the vehicle (Ota [0108-0113]).
	
claim 19 Okumura discloses:

	A driving assistance method comprising: selecting, by a processor of a subject vehicle, an interference traffic line (Okumura [0004] wherein the vehicle determines the path of neighboring vehicles and a priority level to determine if the paths cross) necessary for determining a driving action of the subject vehicle from among interference traffic lines on a basis of road information at least one of a road shape, a traffic rule, or a traffic situation, (Okumura [0016] [0043] wherein the autonomous vehicle determines it’s path and priority of their path based on the road shape, intersection rules, or the position of the neighboring vehicle i.e. a road shape, traffic rule, or traffic situation) the interference traffic line being a route along which another vehicle can move; (Okumura fig. 4 elements 404 and 402){YB:01168878.DOCX }U.S. Patent Application Serial No. 16/071,695Page 5 of 8 Reply responsive to final Office Action dated November 30, 2020Reply dated: February 26, 2021determining, by the processor, the driving action of the subject vehicle to respond to the another vehicle moving along the selected interference traffic line; (Okumura [0024] wherein the autonomous vehicle determines the movement of the neighboring vehicle and waits for them to pass before continuing) … decreasing a probability that the another vehicle moving along the selected interference traffic line enters; (Okumura [0042] wherein the vehicle is decelerating and the probability of the vehicle intersecting the subject vehicle path is decreased) and controlling, in a completely automated manner or in a form of assisting with the driving operation of a driver, at least one of a drive device or a steering device of the subject vehicle based on the determined driving action.  (Okumura [0020] wherein the autonomous vehicle is able to control the braking, propulsion, steering, etc. of the vehicle during operation).

	Okumura does not appear to disclose:

	when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state, 

	However, in the same field of endeavor of vehicle controls Ota discloses:

	“when a state of a traffic signal corresponding to the selected interference traffic line of the another vehicle changes from a passable state to an impassable state,” (Ota fig. 10 [0108-0113] wherein the traffic signal is in a state of flux with many vehicles and if the additional vehicle in front will not pass the light in time, the host vehicle will additionally determine a new speed to stop at the traffic light as well i.e. the interference line is reduced) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the passable condition of Ota because one of ordinary skill would have been motivated to make this modification in order to determine a more efficient way to determine energy usage of the vehicle based on predicted stopping or passing conditions determined by the vehicle (Ota [0108-0113]).

	Regarding claim 20 Okumura in view of Ota discloses all of the limitations of claim 19 and further discloses:

	The driving assistance method according to claim 19, further comprising: extracting interference traffic line interfering having a point of intersection with a planned travel route of the subject vehicle. (Okumura fig. 4 wherein the interfering line crosses the travel path of the autonomous vehicle).

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Ota as applied to claim 12 above, further in view of Ni et al. (US Pre-Granted Publication No. US 2014/0097969 A1 hereinafter “Ni”).

	Regarding claim 13 Ni in view of Okumura and Ota discloses all of the limitations of claim 12 and further discloses:

	The driving assistance method according to claim 12, further comprising: when the state of the traffic signal corresponding to the selected interference traffic line changes from the passable state to the impassable state… (Okumura [0024] wherein the autonomous vehicle can enter the roundabout if the neighboring vehicle follows one potential pass, but must wait if another path is taken i.e. the traffic line moves from a passable to impassable state)

	Okumura does not appear to disclose:

	reducing the length of the selected interference traffic line at a decreasing amount per unit time in accordance with a vehicle speed of the another vehicle moving along the selected interference traffic line.

	However in the same field of endeavor of vehicle controls Ni discloses:

reducing the length of the selected interference traffic line (Ni [0124] wherein the office interprets the lane being closed requiring a change of lane to an unselected traffic lane and the closed lane as having a reduced length) at a decreasing amount per unit time in accordance with a vehicle speed of the another vehicle moving along the selected interference traffic line.” (Ni [0114] wherein the timing system for the interference line communicates with the light system to decrease the chances of running a red light i.e. the timing between waiting for the passable lane is decreased by signaling the vehicles prior to the red light stop).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the traffic control system and decreasing time for interference traffic on the processor of Ni because one of ordinary skill would have been motivated to make this modification in order to allow for effective traffic management without conflict between vehicles and pedestrians in the area (Ni [0104]).

	Regarding claim 14 Okumura discloses:

	 A driving assistance method comprising: {YB:01168878.DOCX }U.S. Patent Application Serial No. 16/071,695Page 3 of 8Reply responsive to final Office Action dated November 30, 2020Reply dated: February 26, 2021extracting, by a processor of the subject vehicle, interference traffic lines interfering with a planned travel route of the subject vehicle, (Okumura [0004] wherein the vehicle determines the path of neighboring vehicles and a priority level to determine if the paths cross) … selecting, by the processor of the subject vehicle, an interference traffic line necessary for determining a driving action of the subject vehicle from among the extracted interference traffic lines on a basis of at least one of a road shape, a traffic rule, or a traffic situation; (Okumura [0016] [0043] wherein the autonomous vehicle determines determining by the processor of the subject vehicle, the driving action of the subject vehicle to respond to the another vehicle moving along the selected interference traffic line;… (Okumura [0024] wherein the autonomous vehicle determines the movement of the neighboring vehicle and waits for them to pass before continuing) and controlling, in a completely automated manner or in a form of assisting with the driving operation of a driver, at least one of a drive device or a steering device of the subject vehicle based on the determined driving action.  (Okumura [0020] wherein the autonomous vehicle is able to control the braking, propulsion, steering, etc. of the vehicle during operation).

	Okumura does not appear to disclose: 

	each of the interference traffic lines are based on road information and are each a route along which another vehicle can move; or switching the selected interference traffic line to unselected one after a predetermined delay time elapses from a time point when a state of a traffic signal corresponding to the selected interference traffic line changes from a passable state to an impassable state; switching an unselected interference traffic line to selected one without providing the predetermined delay time immediately after when the state of a traffic signal corresponding to the unselected interference traffic line changes from the impassable state to the passable state;

	However, in the same field of endeavor of vehicle controls Ota discloses:

each of the interference traffic lines are based on road information and are each a route along which another vehicle can move;” (Ota [0039, 0041] wherein the navigation determines routes based on intersection information, traffic lanes, stop lines, and traffic light positions i.e. road information)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the interference lines based on road information of Ota because one of ordinary skill would have been motivated to make this modification in order to accurately determine the route information and identify appropriate operation of the vehicle at various intersections, stops, and lights (Ota [0039-0041]).

	Additionally, Okumura in view of Ota does not appear to disclose:

	switching the selected interference traffic line to unselected one after a predetermined delay time elapses from a time point when a state of a traffic signal corresponding to the selected interference traffic line changes from a passable state to an impassable state; switching an unselected interference traffic line to selected one without providing the predetermined delay time immediately after when the state of a traffic signal corresponding to the unselected interference traffic line changes from the impassable state to the passable state;

	However, in the same field of endeavor of vehicle controls Ni discloses:

switching the selected interference traffic line to unselected one after a predetermined delay time elapses from a time point (Ni [0112] wherein the office interprets the delay time as the ability to adjust the lane control light based on the green light adjustments) when a state of a traffic signal corresponding to the selected interference traffic line changes from a passable state to an impassable state; (Ni [0092] wherein the impassible state is a red light as described in the specification [0041]) switching an unselected interference traffic line to selected one without providing the predetermined delay time immediately after (Ni [0112] lines 1-31 wherein the office interprets the delay time as the ability to adjust the lane control light based on the green light adjustments) when the state of a traffic signal corresponding to the unselected interference traffic line changes from the impassable state to the passable state;” (Ni [0092] wherein the impassible state is a red light as described in the specification [0041])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle control system and processor of Okumura with the traffic control system and decreasing time for interference traffic on the processor of Ni because one of ordinary skill would have been motivated to make this modification in order to allow for effective traffic management without conflict between vehicles and pedestrians in the area (Ni [0104]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9672736 B2 discloses a system for determining a collision at an intersection based on traffic lights
US 20180335785 A1 discloses a system to provide information on neighboring vehicles that stop at a traffic light to determine how the vehicle will move
US 20190355245 A1 discloses a method for determining vehicle stops based on traffic signals 
US 202000365015 A1 discloses a system for calculating changing traffic signals and determining the movement of a host vehicle based on this information and other vehicle information

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./
Examiner, Art Unit 3664
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664